Exhibit 10.4

Prudential Financial, Inc.

Restricted Units (or Restricted Stock Units)

Grant Acceptance Agreement

(for executives subject to the reporting requirements under Section 16(a) of the
U.S. Securities Exchange Act of 1934, as amended)

You have been granted XXX restricted units (the “Restricted Units”) over shares
of Prudential Financial, Inc. common stock, par value $0.01 per share (“Common
Stock”), on January 18, 2008 (“Grant Date”). Each Restricted Unit represents the
right to receive one share of Common Stock in accordance with the terms and
subject to the conditions and restrictions set forth in this Grant Acceptance
Agreement (this “Agreement”) and the Prudential Financial, Inc. Omnibus
Incentive Plan (the “Plan”) (capitalized terms used but not defined herein have
the meanings given such terms in the Plan).

This Agreement is subject to the terms, conditions and restrictions contained in
the Plan. Except as specified otherwise, this Agreement is not a substitute for
the official Plan document, which governs the operation of the Plan. Also, this
is not a stock certificate or negotiable instrument.

The benefits provided by this Agreement and the Restricted Units will be
determined pursuant to, and are governed by, the provisions of the Plan document
and this Agreement, including any decisions of the committee designated under
the Plan by Prudential Financial, Inc. (“Prudential”) Board of Directors (the
“Compensation Committee” or the “Committee”). Except as specifically stated
otherwise in this Agreement, if there is any discrepancy between the information
in this Agreement and the Plan document, or if there is a conflict between
information discussed by anyone acting on behalf of Prudential and the actual
Plan document, the Plan document, as interpreted by the Committee (or its
delegate), in its sole discretion, will always govern.

 

1. Restricted Period

Subject to the terms and conditions of this Agreement and the Plan, the
restricted period (the “Restricted Period”) applicable to the Restricted Units
will begin on the Grant Date and will end on the dates set forth below (each a
“Payment Date”) as to that percentage of the Restricted Units subject to this
Agreement set forth opposite each such date:

RESTRICTED UNITS VESTING SCHEDULE

 

Date

 

Percentage

Prior to January 18, 2010

  0%

January 18, 2010

  67%

January 18, 2011

  33%

 

2. Settlement of Restricted Units

Subject to the terms, conditions and restrictions of the Plan and this
Agreement, if you are actively employed by Prudential or any of its direct or
indirect subsidiaries (collectively, the “Company Group”) as of a Payment Date,
you will receive a number of shares of Common Stock corresponding to the vested
percentage of Restricted Units on such Payment Date or as soon as
administratively practicable (but not later than 90 days) thereafter, except as
otherwise provided in this Agreement or the Plan.



--------------------------------------------------------------------------------

3. No Rights as a Shareholder; Dividend Equivalents

You, as a Participant, shall not have any right to vote on any matter submitted
to Prudential’s stockholders until such time as the Common Stock (if any)
attributable to the Restricted Units has been issued to you. You shall be
eligible to receive Dividend Equivalents on the Restricted Units based on any
regular cash dividends declared on Common Stock from the Grant Date until the
Payment Date (or until the date of forfeiture, if sooner). Any such Dividend
Equivalents shall be paid in cash as soon as administratively practicable after
such cash dividends are paid to Common Stock holders, unless determined
otherwise by the Committee in its sole discretion. The Dividend Equivalents
payable hereunder shall be treated as separate payments from the underlying
Restricted Units for purposes of Section 409A of the Code.

 

4. Taxes

Prudential (or, if appropriate, any other member of the Company Group) shall
have the right to deduct and report taxes (federal, state, local or foreign
taxes, including social insurance taxes) or other obligations required to be
withheld by law prior to distributions made to you. Prudential (or, if
appropriate, any other member of the Company Group) also shall have the right to
require you to remit to Prudential (or, if appropriate, any other member of the
Company Group) an amount necessary to satisfy any such taxes or other
obligations. Upon vesting of the Restricted Units, Prudential (or, if
appropriate, any other member of the Company Group) shall withhold, either
through payroll, through the withholding of sufficient shares of Common Stock or
otherwise, to satisfy any such tax withholding requirements as may be required
by applicable law.

 

5. Governing Law

The validity, construction and effect of this Agreement and the Plan shall be
determined in accordance with the laws of the State of New Jersey without regard
to principles of conflict of laws.

 

6. Terms and Restrictions Upon Death, Disability and Other Termination of
Employment

 

  (a) Notwithstanding any provisions of the Plan to the contrary, you agree that
all outstanding Restricted Units shall automatically be forfeited and cancelled
upon the termination, for any reason, of your employment with any member of the
Company Group, and no shares of Common Stock may thereafter be issued with
respect to the Restricted Units, except as follows:

 

  (1) Death. In the event your employment with any member of the Company Group
terminates by reason of death prior to the Payment Date, your estate will
receive shares of Common Stock equal to the number of Restricted Units then
outstanding upon your death or as soon as administratively practicable (but not
later than 90 days) thereafter.

 

  (2)

Disability. In the event your employment with any member of the Company Group
terminates by reason of Disability prior to the Payment Date, you (or, if you
subsequently die before delivery of shares of Common Stock, your estate) will

 

2



--------------------------------------------------------------------------------

 

receive shares of Common Stock equal to the number of Restricted Units then
outstanding upon the date of such termination (or death) or as soon as
administratively practicable (but not later than 90 days) thereafter.

 

  (3) Any Other Reason. In the event (i) your employment with any member of the
Company Group terminates for any reason other than one described in Subsections
6(a)(1) and (2) above, or Subsection 6(b) and (c) below, and (ii) you execute
and submit by the date specified by Prudential, and do not later revoke, a
separation agreement and/or release in a form and with terms and conditions
(including, but not limited to, non-solicitation of employees and business of
the Company Group) satisfactory to Prudential (hereafter referred to as the
“Release”), you (or, if you subsequently die before delivery of shares of Common
Stock, your estate) will receive a number of shares of Common Stock equal to the
number of outstanding Restricted Units remaining as of the date of such
termination of employment multiplied by a fraction, the numerator of which is
the number of full months that have elapsed beginning with the Grant Date and
ending with the date of such termination of employment and the denominator of
which is 36 (a partial month worked shall be counted as a full month if you were
an active employee of the Company Group for 15 days or more in that month), upon
the date of such termination of employment or as soon as administratively
practicable (but not later than 90 days) thereafter. If this results in a
fractional share, the number of Restricted Units will be rounded to the next
higher integer. The remaining balance of the number of Restricted Units shall be
immediately forfeited and cancelled.

 

  (b) For Cause. In the event your employment is terminated by any member of the
Company Group for Cause, any outstanding Restricted Units shall be immediately
forfeited and cancelled upon such termination, and the Committee may require
that you disgorge any payment, profit, gain or other benefit (including, but not
limited to, any dividends or Dividend Equivalents) in respect of the Restricted
Units or any prior restricted unit or performance share awards received within a
period of twelve (12) months prior to your termination of employment for Cause.
For purposes of this Subsection 6(b), in the event your employment is terminated
by any member of the Company Group for Cause, the provisions of this Subsection
6(b) will apply notwithstanding any assertion (by you or otherwise) of a
termination of employment for any other reason enumerated under this Section 6.

 

  (c) Voluntary Resignation. In the event you voluntarily resign from your
employment with any member of the Company Group (regardless of whether you
qualify for Approved Retirement), any outstanding Restricted Units shall be
immediately forfeited and cancelled. Notwithstanding the preceding sentence to
the contrary, if you resign from your employment with any member of the Company
Group after January 18, 2010 on a specific date approved and accepted by the
Committee and you qualify for Approved Retirement, the Committee may, in its
sole discretion, accelerate the vesting of the remaining outstanding Restricted
Units.

 

7. Covenant Not to Solicit; Other Terms and Restrictions

 

  (a)

Restrictions During Employment. You agree that during your employment with any
member of the Company Group, you shall not, other than on behalf of any member
of the Company Group, or as may otherwise be required in connection with the
performance of

 

3



--------------------------------------------------------------------------------

 

your duties on behalf of any member of the Company Group, solicit or induce,
either directly or indirectly, or take any action to assist any entity, either
directly or indirectly, in soliciting or inducing any employee of the Company
Group (other than your administrative assistant) to leave the employ of the
Company Group (“Induce Departures”).

 

  (b) Post-Employment Restrictions. You agree that you shall comply with the
following restrictive covenant following the termination of your employment with
any member of the Company Group:

Non-solicitation. Until the end of the last Restricted Period or, if later, the
end of one year after the termination of your employment with any member of the
Company Group for any reason, you shall not Induce Departures or hire or employ,
or assist in the hire or employment of, either directly or indirectly, any
individual (other than your administrative assistant) whose employment by the
Company Group ended within sixty (60) days preceding that individual’s hire or
employment by you or your successor employer.

 

  (c) Restrictions Separable and Divisible. You hereby acknowledge that you
understand the restrictions imposed upon you by Subsections 7(a) and (b) of this
Agreement. Subsections 7(a) and (b) of this Agreement will only be enforced to
the extent not contrary to applicable law. You and Prudential understand and
intend that each such restriction agreed to by you will be construed as
separable and divisible from every other restriction, and that the
unenforceability, in whole or in part, of any restriction will not affect the
enforceability of the remaining restrictions and that one or more of all of such
restrictions may be enforced in whole or in part as the circumstances warrant.
Prudential may waive any of these restrictions or any breach in circumstances
that it determines, in its sole discretion, do not adversely affect its
interests, but only in a writing signed by its Senior Vice President, Corporate
Human Resources (or the successor to his or her human resource
responsibilities), or his or her delegate. No waiver of any one breach of the
restrictions contained herein will be deemed a waiver of any other breach.

 

  (d)

Remedies. You agree that the restrictions in Subsections 7(a) and (b) of this
Agreement are fair, reasonable and necessary, and are reasonably required for
the protection of Prudential and any other member of the Company Group. You also
agree and acknowledge that the amount of damages that would derive from the
breach of these restrictions is not readily ascertainable and that the
restrictions contained herein are a significant portion of the consideration
that you are conveying or have conveyed to Prudential in consideration of the
grant of the Restricted Units evidenced by this Agreement. Accordingly, you
agree that, in the event that you fail to execute and submit or you revoke a
Release described in Section 6 of this Agreement, or you breach any of the
restrictive covenants set forth in Subsections 7(a) and 7(b) of this Agreement,
all grants of Restricted Units shall be cancelled immediately as of the date of
such failure, as determined in the sole discretion of the Committee or its
delegate. You also agree that if you breach any of the restrictive covenants set
forth in Subsections 7(a) and 7(b) of this Agreement, in addition to such
equitable relief as may be available to Prudential as outlined below, you shall
disgorge to Prudential all shares of Common Stock (rounded to the nearest whole
share) received under this grant, or cash equal to the value of the Restricted
Units granted (using the current Fair Market Value of the Common Stock when it
was paid or payable under the Restricted Unit). You shall disgorge such shares

 

4



--------------------------------------------------------------------------------

 

of Common Stock or make such payment within five (5) business days of the date
Prudential notifies you that a breach of the provisions of this Section 7 has
occurred. If payment is not made within such period, any subsequent payment
shall be made with interest at a rate equal to the prime rate as reported in The
Wall Street Journal (Eastern Edition) on the date on which notice of your breach
is sent to you by Prudential, plus two (2) percent. Interest payments shall be
made in the form of cash only. You also acknowledge that, in the event you
breach any part of this Section 7, the damages to Prudential would be
irreparable. Therefore, in addition to monetary damages and/or reasonable
attorney’s fees, Prudential shall have the right to seek injunctive and/or other
equitable relief in any court of competent jurisdiction to enforce this
covenant. Further, you consent to the issuance of a temporary restraining order
to maintain the status quo pending the outcome of any proceeding.

 

8. Compliance with Laws and Regulations

This award of Restricted Units and the obligation of Prudential to deliver
shares of Common Stock hereunder shall be subject in all respects to (a) all
applicable federal, state, local and foreign laws, rules and regulations, and
(b) any registration, qualification, approvals or other requirements imposed by
any government or regulatory agency or body which the Committee shall, in its
sole discretion, determine to be necessary or applicable. Moreover, shares of
Common Stock shall not be delivered hereunder if such delivery would be contrary
to applicable law or the rules of any stock exchange.

 

9. Investment Representation

If at the time of any delivery of shares of Common Stock hereunder, the Common
Stock is not registered under the Securities Act of 1933, as amended (the
“Securities Act”), or there is no current prospectus in effect under the
Securities Act with respect to the Common Stock, you shall, if requested by the
Committee, execute, prior to the delivery of any shares of Common Stock to you
by Prudential, an agreement (in such form as the Committee may specify) in which
you represent and warrant that you are acquiring the shares acquired under this
Agreement for your own account, for investment only and not with a view to the
resale or distribution thereof, and represent and agree that any subsequent
offer for sale or distribution of any kind of such shares shall be made only
pursuant to either (a) a registration statement on an appropriate form under the
Securities Act, which registration statement has become effective and is current
with regard to the shares being offered or sold, or (b) a specific exemption
from the registration requirements of the Securities Act, but in claiming such
exemption you shall, prior to any offer for sale of such shares, obtain a prior
favorable written opinion, in form and substance satisfactory to the Committee,
from counsel for or approved by the Committee, as to the applicability of such
exemption thereto.

 

10. Agreement to Retain Shares

You agree to retain ownership of 50% of the net shares (after payment of
applicable fees and taxes) of Common Stock acquired upon vesting of your
Restricted Units. You also agree to hold all Common Stock retained pursuant to
the preceding sentence until the later of (i) one year following the date of
acquisition of such Common Stock, or (ii) the date that you have satisfied the
Share Ownership Guidelines set forth in a letter from Arthur Ryan dated April 4,
2002 (the “Guidelines”). Once you have satisfied the holding period set forth in
the

 

5



--------------------------------------------------------------------------------

preceding sentence, you may dispose of any Common Stock held in excess of the
Guidelines, subject only to the Personal Securities Trading Policy, including
the “Reporting Responsibilities and Procedures for Section 16 Officers and
Directors and Control Persons of Prudential.” This agreement to retain Common
Stock is applicable to this grant and for as long as you are an insider for
purposes of Section 16(a) of the U.S. Securities Exchange Act of 1934, as
amended.

 

11. Other Terms

This award of Restricted Units does not entitle you to any benefit other than
the benefits granted under the Plan. Any benefits granted under the Plan are not
deemed compensation under any Prudential pension plan, welfare plan or any
compensation plan or program and shall not be considered as part of such
compensation for purposes of calculating pension, bonuses, service awards, or in
the event of severance, redundancy or resignation.

You understand and accept that the benefits granted under the Plan are entirely
at the sole discretion of Prudential, and that Prudential may modify, amend
suspend or terminate this Agreement, the Plan or any and all of the policies,
programs and plans described in this Agreement in whole or in part, at any time,
without notice to you or your consent. Further, this grant of Restricted Units
does not give you the right to be granted any further Restricted Units or other
forms of compensation or benefits at any time in the future.

Notwithstanding any provision of the Plan or this Agreement to the contrary, no
acceleration of the time or schedule of any delivery of shares or other payment
related to this award of Restricted Units shall be permitted to the extent
necessary to comply with Code Section 409A. The Committee may amend, modify,
adjust or supplement any provision of this Agreement without your consent if the
Committee, in its sole discretion, determines that such amendment, modification,
adjustment or supplementation is required or advisable for this award of
Restricted Units or Prudential to comply with, or not violate, any applicable
law, regulation or rule, including, without limitation, Code Section 409A.

You understand and accept that if you gain access to unrestricted Common Stock
related to the Restricted Units, or you transfer Restricted Units or Common
Stock at a time or in a manner not specifically authorized by the Plan, this
Agreement, or Plan administrative rules (i.e., in “Error”), Prudential will be
entitled to correct the Error, including reversing the transaction and recouping
any Common Stock or gain that you might receive as a result of the Error.

Nothing contained in this Agreement is intended to constitute or create a
contract of employment nor shall it constitute or create the right to remain
associated with or in the employ of any member of the Company Group for any
particular period of time. Employment with any member of the Company Group is
employment at will, which means that either you or any member of the Company
Group may terminate the employment relationship at any time, with or without
cause or notice.

I accept the terms of this Agreement, and acknowledge that I understand this
Agreement and the terms of the Plan.

 

6